         Case 1:19-cv-06464-GHW Document 26 Filed 09/27/19 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 9/27/2019


 JAMES FORTUNE,
                                                              Docket No. 1:19-cv-06464-GHW
                                  Plaintiff,

         - against -


 BUZZFEED, INC.

                                 Defendant.




                                        JUDGMENT


       WHEREAS, on July 11, 2019, Plaintiff James Fortune (“Plaintiff”) filed an action for

willful copyright infringement against Defendant Buzzfeed, Inc. (“Defendant”) under sections

106 and 501 of the Copyright Act, 17 U.S.C. §§ 106, 501, alleging that Defendant reproduced

Plaintiff’s copyrighted photograph of rock musician Elton John without Plaintiff’s authorization;



       WHEREAS, on September 17, 2019, Defendant served Plaintiff with an offer of

judgment pursuant to Rule 68 of the Federal Rules of Civil Procedure in which Defendant

offered to allow entry of judgment to be taken against Defendant and in favor of Plaintiff on

Count I of the complaint for “the total amount of $5,000.00 (five thousand dollars and zero

cents), including costs to date.” (the “Offer”);



       WHEREAS, on September 26, 2019, Plaintiff accepted the Offer in writing.
 Case 1:19-cv-06464-GHW Document 26 Filed 09/27/19 Page 2 of 2




It is therefore ORDERED, ADJUDGED and DECREED that:

1.    Judgment be entered against defendant Buzzfeed, Inc. for copyright infringement

      under sections 106 and 501 of the Copyright Act, 17 U.S.C. §§ 106, 501;

2.    Defendant is to pay $5,000.00 to Plaintiff;

3.    Defendant is to pay post-judgment interest under 28 U.S.C.A. § 1961;

4.    the Court retains jurisdiction over any matter pertaining to this judgment;

5.    this case is dismissed and the Clerk of the Court is directed to terminate all

      pending motions, adjourn all remaining dates, and to close this case.



New York, NY
        September 27
Dated: ________________, 2019                       SO ORDERED.



                                                    _________________________________
                                                    Hon. Gregory H. Woods (U.S.D.J.)
